Title: I. Bounds of a Proposed Northwest Colony, 1 September 1783–1 March 1784
From: Jefferson, Thomas
To: 


          
          Bounded by a line of Longitude running from the most Southernly point of Lake Michigan to the Ouabache, then down the middle of the Ouabache to where it crosses a line of Latitude 40 degrees from the equator, thence along the said Line of Latitude to within five degrees of Longitude of the river Delaware, thence along a line five degrees of Longitude in every point of it from the said river Delaware, till it strikes Lake Erie, thence along the southern shore of Lake Erie to it’s most Western point, thence along a strait line drawn to the nearest part of the river St. Joseph, thence down the said river to Lake Michigan, thence along the Southern shore of Lake Michigan to the beginning; (provided that if in the dispute between Virginia and Pennsylva. the western boundary of Pennsylva. should be settled to be a line of Longitude, then the same line of Longitude shall be the Eastern boundary of the New col[ony.]
          This will be about 2° degrees of Latitude and 6. or 7. degrees of Longitude.
          [on verso:]
          
            [……]’s map professed to be a copy from D’An[vil]le
            places the Southermost shore of Lake Erie 42° 30’
            
            D’Anville’s small map makes it 42° 50’
            A map publishd by Jefferys makes it 41°. 40’
            *A late map, published since the peace by Bowles makes it 41°. 35’
            The Northern boundary of Virga. is the end of 41° Lat.
            Evans’s last map makes S. shore of Lake Erie 41°.
            *Mitchell’s last map 41° 30’
            Massachusets Western claim is to 42°. 2’ North Latitude.
            Connecticut comes from that to 41° complete, i.e. to the beginning of the 42° degree.
            Virginia then goes to 41°. complete and is coterminous with Connecticut.
          